Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 1 of 90




                    EXHIBIT 1
        Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 2 of 90



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )       MBD NO. 20-MC-91138
                                                      )
               Applicant,                             )
                                                      )
       v.                                             )
                                                      )
CHARTER COMMUNICATIONS, INC.,                         )
                                                      )
               Respondent.                            )
                                                      )

                       DECLARATION OF FENG (“KENNETH”) AN,
                        EEOC BOSTON AREA OFFICE DIRECTOR

        I, Feng (“Kenneth”) An, declare under penalty of perjury that the following is true and
correct:

       1.      I am the Area Director of the Boston Area Office of the United States Equal

Employment Opportunity Commission (“EEOC”), and, in that role, I am responsible for the

operations of the office, including investigations undertaken by staff in the office.

       2.      The Boston Area Office is responsible for investigating charges that employers

have engaged in employment practices made unlawful by Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (“Title VII”).

       3.      Among the EEOC’s investigative files in the Boston Area Office is the charge file

for Charge No. 523-2018-00971 (“Charge”) filed against Charter Communications, Inc.

(“Respondent”) by Charging Party, Samantha Fenderson (“Charging Party”).

       4.      I state the following based upon my personal examination of the file for Charge

No. 523-2018-00971:




                                                  1

                Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 3 of 90



                      a. On April 2, 2018, the Boston Area Office received a written complaint of

                             discrimination from Charging Party alleging that she was discriminated against on

                             the basis of sex/pregnancy, in violation of Title VII, by Respondent. (A copy of

                             this complaint is attached hereto as Exhibit A).1

                      b. On December 12, 2018, EEOC served Respondent with a Notice of Charge

                             identifying Samantha Fenderson as the Charging Party and indicating that she had

                             filed a charge of sex discrimination against Respondent. (A copy of the Notice of

                             Charge is attached hereto as Exhibit B.).

                      c. On February 1, 2019, Charging Party perfected her charge by signing and

                             verifying a Charge of Discrimination alleging sex discrimination (pregnancy) and

                             retaliation in violation of Title VII. (A copy of the Charge of Discrimination is

                             attached hereto as Exhibit C). The Charge of Discrimination was served on

                             Respondent.

                      d. On July 1, 2019, EEOC served a written Request for Information on Respondent.

                             The request sought all documents relating to Charging Party’s request for an

                             accommodation to her pregnancy (including Charging Party’s request for a new

                             uniform, light duty, job modification, or other reasonable accommodation) as well

                             as a list of employees in New England who, at any time since September 1, 2016,

                             had sought a reasonable accommodation for a disability and a list of all

                             employees in New England who, during that same time period, had requested a

                             reasonable accommodation for a condition related to pregnancy or childbirth. (A



1
         This document has been redacted because it references a charge of discrimination filed by a charging party
other than Ms. Fenderson. Title VII prohibits public disclosure of this information. 42 U.S.C. § 2000e-5(b).
Respondent has been provided with the un-redacted version of this document.

                                                               2

                Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 4 of 90



                             copy of the Request for Information is attached hereto Exhibit D).2 Charter failed

                             to respond to this request.

                      e. On August 9, 2019, EEOC again asked Respondent to respond to the July 1, 2019

                             Request for Information. Respondent requested an extension, until August 16,

                             2019, to respond, and EEOC agreed.

                      f. On August 16, 2019, Charter responded to EEOC’s Request for Information. In

                             response to EEOC’s request for documents relating to Charging Party’s request

                             for an accommodation, Respondent produced documents concerning

                             communications between Charging Party and Sedgwick, Respondent’s agent;

                             communications between Charging Party’s doctor and Sedgwick; and

                             communications from Sedgwick to Respondent. Respondent provided no

                             documents relating to communications between it and Sedgwick, nor did it

                             provide any documents reflecting the company’s consideration of Charging

                             Party’s requests. Respondent objected to EEOC’s request for comparator

                             information. Respondent complained that the request was “overly broad; unduly

                             burdensome; not properly limited in temporal, geographic, or subject matter

                             scope; not proportional to the needs of the case; not relevant to Charging Party’s

                             claims; and seeking confidential medical information from individuals who are

                             not parties to this Charge and who have not consented to the disclosure of such

                             information.” (A copy of Respondent’s August 16, 2019 response is attached

                             hereto as Exhibit E).3




2
              This document has been redacted for the same reasons described in footnote 1, above.
3
              This document has been redacted for the same reasons described in footnote 1, above.

                                                               3

    Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 5 of 90



      g. On September 11, 2019, after reviewing the information Respondent produced,

         EEOC gave Respondent a second opportunity to voluntarily provide information

         about Respondent’s consideration of Charging Party’s request for accommodation

         and comparator data. On September 26, 2019, Respondent informed EEOC that it

         was maintaining its objections to providing comparator information and declined

         to provide additional information relating to Charging Party’s request for

         accommodation.

      h. On October 28, 2019, EEOC served Respondent with a second written Request

         for Information. At that time, EEOC informed Respondent that the documents it

         had previously supplied “indicate that Charging Party initially requested an

         accommodation to a lifting restriction and restriction on heights.” EEOC asked

         Respondent to provide copies of all documents concerning Respondent’s receipt

         and evaluation of that request and to identify the individual(s) employed by

         Respondent who decided to deny that request. EEOC narrowed its request for

         comparator information to all Field Technicians working in New England who, at

         any time since September 1, 2016 requested a reasonable accommodation to a

         disability or an accommodation to pregnancy or a condition related to

         pregnancy/childbirth. EEOC again sought contact information for these

         individuals. (A copy of the October 28, 2019 Request for Information is attached

         hereto as Exhibit F).

      i. On November 15, 2019, Charter provided a response to EEOC’s second Request

         for Information. Respondent objected to providing any comparator information,

         again complaining that EEOC’s request was “overly broad; unduly burdensome;



                                          4

    Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 6 of 90



         not properly limited in temporal, geographic, or subject matter scope; not

         proportional to the needs of the case; not relevant to Charging Party’s claims; and

         seeking confidential medical information from individuals who are not parties to

         this Charge and who have not consented to the disclosure of such information.”

         Respondent denied that Charging Party had requested a lifting or height

         restriction or that it had denied such a request. (A copy of Respondent’s

         November 15, 2019 Letter is attached hereto as Exhibit G).

      j. On December 12, 2019, EEOC sent Respondent an email clarifying that its

         October 28, 2019 Request for Information sought communications between

         Respondent and Sedgwick as well as information about uniforms available to

         Respondent’s employees through a third-party supplier. (A copy of this email is

         attached hereto as Exhibit H).

      k. On December 13, 2019, Respondent sent EEOC a letter. With regard to EEOC’s

         request for documents relating to communications between Respondent and

         Sedgwick, Respondent referred EEOC to documents it had already produced.

         Respondent further stated that its December 13, 2019 letter “will serve as

         Charter’s final response to the Commission’s request for additional information.”

         (A copy of this letter is attached hereto as Exhibit I)

      l. On December 19, 2019, as part of its continued efforts to investigate the Charge

         of Discrimination, EEOC issued Subpoena No. NY-A20-006, returnable on

         January 9, 2020, and served the Subpoena on Respondent by certified mail. (A

         copy of the Subpoena is attached hereto as Exhibit J).




                                            5

        Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 7 of 90



           m. Respondent received Subpoena No. NY-A20-006 on January 2, 2020. (A copy of

               the certified mail receipt is attached hereto as Exhibit K.).

    5. As of the date of this Declaration, Respondent has failed to provide the EEOC with the

       information requested in Subpoena No. NY-A20-006.

    6. On January 9, 2020, Respondent filed a Petition to Revoke Subpoena No. NY-A20-006.

       (A copy of Respondent’s Petition is attached hereto as Exhibit L).

    7. On February 6, 2020, the Commission issued a Determination denying Respondent’s

       Petition to Revoke and providing Respondent ten (10) days to produce the documents

       described in Subpoena No. NY-A20-006. (A copy of the Commission’s Determination is

       attached hereto as Exhibit M).
                                                                               Digitally signed by Feng An



                                                      Feng An
                                                                               DN: cn=Feng An, o=United States Equal
                                                                               Employment Opportunity Commission,
                                                                               ou=Boston Area Office,
                                                                               email=Feng.An@EEOC.GOV, c=US
Date: March 13, 2020                                                           Date: 2020.03.13 12:54:47 -04'00'

                                                      Feng “Kenneth” An
                                                      Area Director
                                                      Boston Area Office




                                                 6

Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 8 of 90




                    EXHIBIT A
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 9 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 10 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 11 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 12 of 90




                     EXHIBIT B
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 13 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 14 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 15 of 90




                    EXHIBIT C
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 16 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 17 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 18 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 19 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 20 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 21 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 22 of 90




                    EXHIBIT D
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 23 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 24 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 25 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 26 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 27 of 90




                     EXHIBIT E
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 28 of 90

                               ■HUSCH BLACKWELL

Kaytlin E. Kopen
Attorney

190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Direct: 314.345.6304
Fax: 314.480.1505
kayt.kopen@huschblackwell.com

                                            August 16, 2019




VIA ELECTRONIC & FIRST CLASS MAIL

Anthony M. Pino, Jr.
Enforcement Supervisor
U.S. Equal Employment Opportunity Commission
Boston Area Office
John F. Kennedy Federal Building
Government Center, Room 475
Boston, MA 02203
anthony.pino@eeoc.gov

          Re:      Samantha Fenderson v. Charter Communications, Inc.
                   EEOC Charge No. 523-2018-00971

Dear Mr. Pino,

       Charter Communications, Inc. (“Charter”) respectfully submits this response to the
Commission’s July 1, 2019 Request for Information in connection with the above-referenced
charge of discrimination (“Charge”) filed by Samantha Fenderson (“Charging Party”).

        1.      On August 16, 2019, Charter submitted a full and complete statement of position
in response to the Charge.

          2.



      3.           No such document exists. Charter’s binding arbitration agreement is an opt-out
agreement.

          4.       Charging Party’s personnel file is enclosed as Exhibit A.

      5.           No such document exists. Charter’s binding arbitration agreement is an opt-out
agreement.


DooID: 4816-9890-7041.1                                                                   Husch Blackwell LLP
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 29 of 90

                               HUSCH BLACKWELL

       6.     Charging Party’s medical file is enclosed as Exhibit B. Other such documents are
attached to Charter’s August 16, 2019 Statement of Position

          7.        Charter’s 2017 Benefits Guide is enclosed as Exhibit C.

          8.
                                                                                   To the extent
Request No. 8 asks for documents that are not related to Charging Party, Charter objects to
Request No. 8 as overly broad, not properly limited in subject matter scope, and not relevant to
Charging Party’s claims. Charter also objects to Request No. 8 to the extent it requests
documents protected by the attorney-client privilege and/or work product doctrine.

       9.       Documents related to the investigation undertaken by Charter into the complaint
made by Charging Party                               regarding Charging Party are attached to
Charter’s August 16, 2019 Statement of Position. To the extent Request No. 9 asks for
documents that are not related to Charging Party, Charter objects to Request No. 9 as overly
broad, not properly limited in subject matter scope, and not relevant to Charging Party’s claims.
Charter also objects to Request No. 9 to the extent it requests documents protected by the
attorney-client privilege and/or work product doctrine.

        10.    Charter’s Equal Employment Opportunity Policy Statement, Code of Conduct,
and Accommodation of Disabilities Policy are attached to Charter’s August 16, 2019 Statement
of Position. The other policies requested are enclosed herewith as Exhibit D.

          11.       The Field Technician job descriptions are enclosed as Exhibit E.

        12.    Charter is currently unaware of any documents responsive to this request beyond
what is already enclosed.

          13.      The Supervisor, Field Operations job description is enclosed as Exhibit F.

        14.    Charter objects to Request No. 14 as overly broad; unduly burdensome; not
properly limited in temporal, geographic, or subject matter scope; not proportional to the needs
of the case; not relevant to Charging Party’s claims; and seeking confidential medical
information from individuals who are not parties to this Charge and who have not consented to
the disclosure of such information.

        15.    Charter objects to Request No. 15 as overly broad; unduly burdensome; not
properly limited in temporal, geographic, or subject matter scope; not proportional to the needs
of the case; not relevant to Charging Party’s claims; and seeking confidential medical
information from individuals who are not parties to this Charge and who have not consented to
the disclosure of such information.




                                                    2
DocID: 4816-9890-7041.1                                                                         Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 30 of 90

                             HUSCH BLACKWELL

          Please do not hesitate to contact me with further questions.

                                                Sincerely,

                                                /s/ Kaytlin E. Kopen

                                                Kaytlin E. Kopen
                                                Attorney

KEK
Enclosures




                                                   3
DooID: 4816-9890-7041.1                                                     Husch Blackwell LLP
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 31 of 90




                     EXHIBIT F
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 32 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 33 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 34 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 35 of 90




                    EXHIBIT G
           Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 36 of 90




Kayt Kopen
Attorney

190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Direct: 314.345.6304
Fax: 314.480.1505
kayt.kopen@huschblackwell.com

                                       November 15, 2019




VIA ELECTRONIC & FIRST CLASS MAIL

Anthony M. Pino, Jr.
Enforcement Supervisor
U.S. Equal Employment Opportunity Commission
Boston Area Office
John F. Kennedy Federal Building
Government Center, Room 475
Boston, MA 02203
anthony.pino@eeoc.gov

           Re:   Samantha Fenderson v. Charter Communications, Inc.
                 EEOC Charge No. 523-2018-00971

Dear Mr. Pino,

       Charter Communications, Inc. (“Charter”) respectfully submits this response to the
Commission’s October 28, 2019 Request for Information in connection with the above-
referenced charge of discrimination (“Charge”) filed by Samantha Fenderson (“Charging
Party”).

        1.     Charter objects to Request No. 1 as overly broad, unduly burdensome, not
properly limited in temporal or geographic scope, not proportional to the needs of the case, not
relevant to Charging Party’s claims in this matter, and seeking confidential medical information
from individuals who are not parties to this Charge and who have not consented to the disclosure
of this information. Charter further objects to this request as harassing, as this is the third time
the Commission has requested this information despite Charter’s proper objections, and the
Commission refuses to reasonably narrow its request.

        2.     Charter objects to Request No. 2 as overly broad, unduly burdensome, not
properly limited in temporal or geographic scope, not proportional to the needs of the case, not
relevant to Charging Party’s claims in this matter, and seeking confidential medical information
from individuals who are not parties to this Charge and who have not consented to the disclosure
of this information. Charter further objects to this request as harassing, as this is the third time


DocID: 4839-3132-1516.1                                                            Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 37 of 90




the Commission has requested this information despite Charter’s proper objections, and the
Commission refuses to reasonably narrow its request.

       3.    Charter’s Reasonable Accommodations Policy is enclosed with this
correspondence as Exhibit A. Charter also refers the Commission to its Employee Handbook,
which was produced to the Commission on August 16, 2019.

        4.       Charter refers the Commission to Exhibit A and to its Employee Handbook.

        5.       Charter refers the Commission to Exhibit A and to its Employee Handbook.

        6.       Charter refers the Commission to Exhibit A and to its Employee Handbook.

       7.      Charging Party did not request a lifting or height restriction, and Charter never
denied such a request. After Charging Party expressed some concern about climbing ladders and
carrying heavy equipment, Charter initiated the interactive process. What Charging Party
requested as an accommodation was a leave of absence. Charter granted Charging Party’s
request.

       8.     Upon hire, new employees are given the website address to Charter’s third-party
uniforms vendor, Affinity. Charter provides new employees with a clothing allowance, and
employees are able to log into Affinity’s website and order their uniforms. Charter instructs
employees to notify their supervisor if they experience any problems with their uniforms or have
any questions. Once employees have ordered their uniforms the first time, they know where to
go and how to order additional items if they need replacements or different sizes. Each year,
employees are allocated additional money to order new or replacement clothing.

      Charter’s Professional Appearance Policy, along with guidelines regarding appearance
and uniforms, are enclosed with this correspondence as Exhibit B. Charter also refers the
Commission to its Employee Handbook.

       To the extent Request No. 8 asks for more, Charter objects to the request as overly broad,
unduly burdensome, not properly limited in temporal or geographic scope, not proportional to
the needs of the case, and requesting confidential medical information regarding individuals who
are not parties to this Charge and who have not consented to the disclosure of this
information. Furthermore, as stated in Charter’s August 16, 2019 Statement of Position,
Charging Party never requested different clothing due to her pregnancy.




                                                2

DocID: 4839-3132-1516.1                                                          Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 38 of 90




        Please do not hesitate to contact me with further questions.


                                              Sincerely,

                                              /s/ Kaytlin E. Kopen

                                              Kaytlin E. Kopen
                                              Attorney

KEK
Enclosures




                                                 3

DocID: 4839-3132-1516.1                                                Husch Blackwell LLP
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 39 of 90




                EXHIBIT A
       Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 40 of 90




                                                                                                                                       Official Company Policy




  Charter
   COMMUNICATIONS



   Corporate Policy:                                                                                        Effective Date:

   Reasonable Accommodations                                                                               August 1, 2019

   Department Owner:                                                                                       Applicable To:

   Corporate Human Resources                                                                               All Employees



 CONTENTS
1.0       PURPOSE                                                                                                                                                          1

2.0       SCOPE                                                                                                                                                            2

3.0   POLICY                                                                                                                                                                2
  3.1   Eligibility for Reasonable Accommodations...................................................................................................... 2
  3.2   Examples of Reasonable Accommodations..................................................................................................... 2
  3.3   Requesting a Reasonable Accommodation...................................................................................................... 2
  3.4   Making the Accommodation Decision..............................................................................................................3
  3.5   Communications............................................................................................................................................... 3
  3.6   Applicants..........................................................................................................................................................4
  3.7   No Retaliation................................................................................................................................................... 4

4.0       REPORTING CONCERNS                                                                                                                                               4

5.0       CONTACTS                                                                                                                                                         4

6.0       RELATED POLICIES                                                                                                                                                 5




 1.0         PURPOSE

Charter is committed to creating a diverse and inclusive environment for all individuals. It is Charter’s policy
not to discriminate against qualified individuals with disabilities in regard to application procedures, hiring,
promotion, discharge, compensation, training or other terms, conditions and privileges of employment. It
is also Charter’s policy to provide a professional work environment free of harassment of any kind,
including harassment on the basis of physical or mental disability status.

Charter complies with all applicable provisions of the Americans with Disabilities Act (ADA) and its
amendments, and state and local disability laws, and will provide reasonable accommodations with
regard to applying for jobs and with regard to the terms, conditions, and privileges of employment, with
the goal of helping employees to perform the essential functions of the job.

This Policy describes who may be eligible to receive accommodations, types of accommodations that
may be available, how to request an accommodation, and the individual’s and Charter's role in the
accommodation process.




Confidential                                                                                                                                              Page 1 of 5
      Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 41 of 90




This Policy applies to all employees, including full-time, part-time, and temporary employees, and
applicants for employment with Charter.



                                                                                                                I
3.1     Eligibility for Reasonable Accommodations
Employees and applicants who are qualified individuals with disabilities may be eligible for a reasonable
accommodation. A qualified individual with a disability is an employee or applicant with a physical or
mental impairment that substantially limits one or more major life activities or has a record of such a
condition, and who can perform the essential functions of the job, with or without an accommodation
provided by Charter. Essential functions of the job are generally the fundamental duties of the job, or the
reasons the job is needed.


3.2      Examples of Reasonable Accommodations
Charter recognizes that employees or applicants may have or experience physical or mental impairments
that affect their ability to perform their job, and is committed to exploring effective reasonable
accommodations with regard to all terms, conditions, benefits, and privileges of employment and to allow
employees or applicants to succeed in their jobs or application for employment.

Reasonable accommodations are changes to the job, work environment or schedule that allow an
employee to perform the essential functions of the job, unless the accommodations would create an
undue hardship for Charter or pose a significant risk to the safety of the employee or others, or would
fundamentally alter the nature of the job.

Accommodations can take many forms, including for example, adjustments to work schedules, the work
space, and facilities and equipment, additional training, and changes to the way job duties are performed.

While working with individuals under these circumstances to identify ways they can perform their jobs is a
priority, Charter also provides as an accommodation intermittent leave and continuous leave if providing
such types of leave will not impose an undue hardship on Charter and there is reason to believe that the
leave will enable the employee to remain at or return to work, Charter will provide such leaves when there
is no other workplace accommodation that will allow the employee to perform the essential job duties.


3.3      Requesting a Reasonable Accommodation
CONTACT HUMAN RESOURCES
Except in limited circumstances, it is the responsibility of the employee or applicant to notify Charter if a
reasonable accommodation is needed. To request a reasonable accommodation, employees should first
contact their local Human Resources representative, in person or by phone. Employees are encouraged
to complete the Employee Job Accommodation Request Form, in additional to contacting Human
Resources by phone or in person. This form can be obtained from and should be submitted to your local
Human Resources representative.




 Confidential                                                                                     Page 2 of 5
       Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 42 of 90




HEALTH CARE PROVIDER QUESTIONNAIRE
In general, employees or applicants must provide to Charter written information from their health care
provider explaining (1) why they require the particular accommodation being requested and (2) how the
accommodation will enable them to perform the essential functions of the job. The Health Care Provider
Questionnaire completed by the health care provider can be obtained from and should be submitted to
your local Human Resources representative. Charter keeps medical information received from the
employee, applicant, or health care provider in a confidential and separate medical file.


3.4        Making the Accommodation Decision

EVALUATING THE REQUEST
The following steps are taken to evaluate the request for a reasonable accommodation;

•     After an employee or applicant requests an accommodation and submits required medical
      documentation, Human Resources and the employee's supervisor will explore the availability of
      reasonable accommodations.

•     Charter will meet with the employee or applicant to discuss possible effective reasonable
      accommodations.

•     Charter will make an individualized determination of an appropriate accommodation. What is
      reasonable and effective for one employee, may not be effective or reasonable for another employee.
      And while employees may not always receive their preferred choice of an accommodation, Charter
      works with each employee and is committed to identifying an accommodation that is effective and
      reasonable under the circumstances.


COMMUNICATING THE DECISION
Human Resources will notify the employee or applicant who requested an accommodation of Charter’s
decision in writing, which includes any accommodations that have been approved and their duration. The
employee may accept an offered accommodation verbally or in writing.

STAYING ENGAGED
Charter follows up with employees who are granted accommodations to learn how the accommodation is
working. If an employee believes an accommodation is not working, the employee should promptly notify
his or her supervisor or Human Resources to discuss possible alternatives.

EMPLOYEE SAFETY
All employees must comply with Charter safety rules at all times. Employees and applicants will not be
placed in or retained in, positions where, with or without a reasonable accommodation, they would create
a direct threat to the safety or health of themselves or others.


3.5        Communications

INTERACTIVE EXCHANGE OF INFORMATION
Charter engages in an interactive exchange of information and ideas with individuals when evaluating a
request for a reasonable accommodation. This means that Charter will have questions for the employee
or health care provider and may suggest possible accommodations for them to consider, and that the




    Confidential                                                                                  Page 3 of 5
      Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 43 of 90




employee (and his or her health care provider) is expected to provide information and his or her own
ideas for accommodations to Charter as part of this interaction.

COOPERATION AND EFFICIENCY

Charter will promptly and efficiently communicate with individuals during the reasonable accommodation
process, and the requesting employee is expected to cooperate and timely provide information requested
by Charter, so that it can appropriately evaluate the request. An employee’s failure to timely provide this
information to Charter may result in a denial of the request.


3.8           Applicants
Applicants for a Charter position may request a reasonable accommodation related to the job application
process. Applicants should submit these requests to the Charter recruiter. Charter will coordinate directly
with an applicant to collect information from the applicant as needed to evaluate the request and to
communicate to the applicant a reasonable accommodation related to the application process.


3.7           No Retaliation
An individual’s exercise of rights under this Policy will not adversely affect the terms and conditions of his
or her employment nor employment decisions such as promotions or corrective action. However, an
individual is not entitled to any benefits or favorable treatment because of the exercise of rights under this
Policy.


4.0           REPORTING CONCERNS

Charter will not tolerate disability discrimination in its workplace, and will take immediate and appropriate
corrective action, up to and including termination of employment, if such conduct or violation of this Policy
occurs. Charter also prohibits retaliation against any individual who reports disability discrimination or
provides information related to such a report.

To report a concern related to this Policy or of disability discrimination, you may contact:
          •   Human Resources
          •   EthicsPoint, a third-party compliance and ethics hotline
              (https://chartercommunications.ethicspoint.com or 866-384-4277)
          ®   Charter’s Employee Relations Center of Excellence, through EthicsPoint
          «   Solution Channel, Charter’s program for resolution of employment-based disputes
              (https://panorama.charter.com/RepoiHssue/SolutionChannel)

A timely and appropriate investigation of a reported concern will be conducted. Through EthicsPoint and
each of these avenues for reporting a concern, Charter and the reporter may communicate in writing
regarding the status and results of the investigation (including whether remedial steps were taken).


      D       CONTACTS

Questions regarding this Policy should be addressed first with your Human Resources representative.
You may also contact the Employee Services Center at 1-877-892-4372 or ESC.ADA@charter.com.




 Confidential                                                                                     Page 4 of 5
   Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 44 of 90




       Family and Medical Leave Policy

       Equal Employment Opportunity Policy

       Employee Handbook




Confidential                                                    Page 5 of 5
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 45 of 90




                 EXHIBIT B
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 46 of 90
                                                                                    Official Company Policy




  Corporate Policy:                                                Last Revised:

  Professional Appearance                                          February 2018
  Department Owner:                                                Applicable To:

  Corporate Human Resources                                        All Employees



1.0       PURPOSE
Charter employees are expected to maintain an overall professional appearance that will enhance
Charter’s image in the community and in the industry. A professional appearance reflects respect for both
customers and co-workers, and is critical to success in a service-related business.


2.0       SCOPE
This policy applies to all Charter employees.


3.0       POLICY
Charter employees are expected to wear proper business attire at all times and, if working in a
department that requires a uniform, dress in the appropriate uniform every day.

Healthy grooming habits are also essential to maintaining a professional appearance.


UNIFORMS
Employees who interact with our customers in person (e.g. technicians, outside sales reps, retail
associates, etc.) are generally required to wear Spectrum branded uniforms that meet the comfort and
safety requirements for the position, department, and/or work location.

Consult with your supervisor for details regarding any work uniform requirements that may be relevant to
you.


PROFESSIONAL BUSINESS ATTIRE
Any Charter employee who is not required to wear a uniform is expected to dress in Business or Business
Casual attire, which generally incudes:
         Women - blouses, dress slacks, skirts, suits, dresses and dress shoes
         Men – dress shirts, dress slacks, suits, sports jackets and dress shoes




Confidential                                                                                      Page 1 of 2
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 47 of 90



Examples of unacceptable business attire includes, but is not limited to, the following:
        jeans, stretch pants, exercise apparel, shorts or short skirts
        t-shirts; tank tops; sheer, low cut or open midriff tops
        sneakers or flip-flops
        apparel that displays unprofessional text and/or images
        clothing that is ripped or torn (even when part of the design)

Employees are generally expected to maintain a professional appearance, use good judgement, and
dress in a manner that appropriately reflects their position, interactions, and agenda for the day. When in
doubt, check with your supervisor for guidance.


4.0      ENFORCEMENT
Any employee who fails to adhere to this policy may be sent home, without pay, to rectify the situation.
Blatant or repeated violations of this policy may lead to disciplinary action, up to and including termination
of employment.


5.0      CONTACTS
Questions regarding this policy should be addressed to your immediate supervisor or Human Resources
representative.




Confidential                                                                                       Page 2 of 2
       Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 48 of 90



programming or content, or otherwise failing to meet standards of common decency. In
addition, unprofessional conduct includes sleeping or engaging in horseplay or recreational
activities while on the job.

                                                                                   (BACK TO TOP)


Appearance

              Professional Appearance Guidelines

All employees are expected to maintain an overall professional appearance that will enhance
Charter’s image in the community and in the industry. A professional appearance reflects
respect for both customers and co-workers, and is critical to success in a service-related
business. Charter has designated certain dress and grooming standards for the work
environment. However, safety, comfort, geographic location, and the guidelines of your
particular work area will determine the appropriate dress and grooming standards. Thus, your
supervisor may provide specific details (in addition to the standards noted below) regarding
work attire appropriate for your position, department, or work location. All employees are
expected to wear proper business attire at all times and, if working in a department that
requires a uniform, dress in the appropriate uniform every day.

                                                                                   (BACK TO TOP)


              Uniforms

In addition, some employees are required to wear a designated uniform. You should also
consult with your supervisor for more specific appearance guidelines applicable to your
position. If you have doubts regarding the appropriateness of work attire, you should consult
your supervisor prior to wearing the attire in question.

Occupational Safety and Health Administration (“OSHA”) requirements dictate use of long-
sleeved shirts, long pants, and specific boots for pole climbing operations. Each employee
involved in pole climbing should have at least one long-sleeved shirt to carry in the vehicle
during summer months and one pair of boots suitable for climbing. Charter recognizes that
protective footwear may be a requirement in a number of jobs. For this reason, Charter will
pay for the cost of approved safety footwear up to a maximum limit. Should you choose to
purchase safety footwear that costs more than the allotted dollar amount, you will be
responsible for paying any amount over the maximum limit. You may be given the opportunity
to pay the excess amount through payroll deductions.

Employees who fail to adhere to this policy may be sent home, without pay, to rectify the
situation, and/or may be subject to corrective action. If you require a modification to these
guidelines as part of your religious observance, contact your local Human Resources
representative.
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 49 of 90




                    EXHIBIT H
                 Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 50 of 90




From: ANTHONY PINO [mailto:ANTHONY.PINO@EEOC.GOV]
Sent: Thursday, December 12, 2019 9:36 AM
To: Kopen, Kayt <Kayt.Kopen@huschblackwell.com>
Subject: S. Fenderson v. Charter Communications, 523‐2018‐00971, Request for additional information

[EXTERNAL EMAIL]

Good Morning Attorney Kopen,

Below is a request for additional information regarding the above referenced EEOC matter. I respectfully request that
this information be submitted on or before December 18, 2019.

    1. Please provide me with any/all email correspondences and notes between Respondent, Charter
       Communications and Respondents Leave and Disability Administrator, Sedegwick.
    2. Please provide me with the email link to Affinity and the point of contact who handles the Charter
       Communications account for uniforms.

    Thank you.
    Sincerely,
                                                           1
              Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 51 of 90

   Anthony



Anthony M. Pino, Jr.

Anthony M. Pino, Jr.
Enforcement Supervisor
U.S Equal Employment Opportunity Commission
Boston Area Office
JFK Federal Building, Room 475
Government Center
Boston, MA 02203




                                              2
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 52 of 90




                     EXHIBIT I
           Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 53 of 90




Kayt Kopen
Attorney

190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Direct: 314.345.6304
Fax: 314.480.1505
kayt.kopen@huschblackwell.com

                                        December 13, 2019




VIA ELECTRONIC & FIRST CLASS MAIL

Anthony M. Pino, Jr.
Enforcement Supervisor
U.S. Equal Employment Opportunity Commission
Boston Area Office
John F. Kennedy Federal Building
Government Center, Room 475
Boston, MA 02203
anthony.pino@eeoc.gov

           Re:     Samantha Fenderson v. Charter Communications, Inc.
                   EEOC Charge No. 523-2018-00971

Dear Mr. Pino,

       Charter Communications, Inc. (“Charter”) respectfully submits this response to the
Commission’s December 12, 2019 Request for Information in connection with the above-
referenced charge of discrimination (“Charge”) filed by Samantha Fenderson (“Charging
Party”).

       1.      Charter refers the Commission to Charging Party’s Sedgwick file, which was
produced to the Commission on August 16, 2019.

       2.       The link to Affinity is as follows: https://www.affinityapparel.com/
To the extent Request No. 2 asks for more, Charter objects to this request as overly broad and not
relevant to the Charge.

        To date, Charter has provided the Commission with a statement of position, a
supplemental statement of position, and responses to each of the Commission’s four separate
requests for information. Charter has fully and willingly cooperated with the Commission’s
investigation and has provided an abundance of information and documentation, including nearly
one thousand pages of records.



                                                                                  Husch Blackwell LLP
DocID: 4852-4118-9806.1
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 54 of 90




        This December 13, 2019 correspondence, however, will serve as Charter’s final response
to the Commission’s requests for additional information. The Commission has an obligation to
conduct its investigation in a way that is minimally burdensome and disruptive to Charter’s
business operations. At this point, the Commission’s numerous, repetitive, and overly broad
requests for irrelevant information have become unduly burdensome. The Commission has
ample evidence to support a dismissal of Charging Party’s Charge.

        We trust that the information and supporting documentation provided to the Commission
to date will enable the Commission to issue a no probable cause finding and dismiss Charging
Party’s Charge in its entirety.

                                           Sincerely,

                                           /s/ Kaytlin E. Kopen

                                           Kaytlin E. Kopen
                                           Attorney

KEK




                                              2

                                                                              Husch Blackwell LLP
DocID: 4852-4118-9806.1
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 55 of 90




                     EXHIBIT J
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 56 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 57 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 58 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 59 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 60 of 90




                    EXHIBIT K
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 61 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 62 of 90




                     EXHIBIT L
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 63 of 90
                             -HUSCH BLACKWELL

Kayt ICopen
Attorney

190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Direct: 314.345.6304
Fax: 314.480.1505
kayt.kopen@huschblackwell.com

                                          January 9, 2020




VIA CERTIFIED MAIL & FACSIMILE

Feng K. An
Office Director
U.S. Equal Employment Opportunity Commission
Boston Area Office
John F. Kennedy Federal Building
Government Center, Room 475
Boston, MA 02203
Fax: (617) 565-3196

          Re:      Petition to Revoke Subpoena
                   Samantha Fenderson v. Charter Communications, Inc.
                   Charge No. 523-2018-00971

Dear Director An,

         Pursuant to 29 C.F.R. § 1601.16(b), Charter Communications, Inc. (“Charter”) hereby
files this petition to revoke Subpoena No. NY-A20-006, dated December 19, 2019 (the
“Subpoena”). The Subpoena’s broad requests for information regarding all Field Technicians in
a six-state geographic area, who requested reasonable accommodations due to pregnancy and/or
a disability, over a tliree-and-a-half-year period, seek irrelevant information, are overbroad, are
unduly burdensome, are not proportional to the needs of the case, and are not properly limited in
temporal or geographic scope. Furthermore, Charter already provided a response to the EEOC’s
request for documents regarding Charging Party’s alleged request for lifting and/or climbing
restrictions; thus, the Subpoena’s continued request for this information is unreasonable.
Therefore, Charter respectfully requests that you revoke the Subpoena in its entirety.

I.       Factual Background

         Charging Party began her employment with Charter on March 31, 2015 as a Field
Technician in Portland, Maine. As a Field Technician, Charging Party was responsible for
installing, setting up, troubleshooting, diagnosing, and repairing systems and equipment at
customers’ locations.


DocID: 4843-8422-0080.2                                                                     Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 64 of 90
                          WJSCH BLACKWELL

        In or around September 2016, Charging Party informed her supervisor that she was
pregnant. She did not state that her pregnancy was affecting her ability to perform her job or that
she required time off from work. A few months later, Charging Party expressed some concern
about engaging in strenuous activities due to her pregnancy. Charter immediately initiated the
interactive process and requested information from Charging Party’s medical provider regarding
her ability to perform her essential job functions. At first, Charging Party communicated to
Charter that her doctor was “refusing to take her off work.” But eventually, Charging Party’s
doctor indicated that Charging Party required a leave of absence. Charter granted Charging Party
a leave of absence as a reasonable accommodation for her pregnancy, from February 5, 2017 to
July 3, 2017. Following the birth of her child, Charter granted Charging Party an additional leave
of absence from July 4, 2017 to August 13, 2017.

        Two months after returning to work, on October 18, 2017, Charging Party alleged to have
strained her elbow and lower back. As a reasonable accommodation for this alleged injury,
Charter granted Charging Party another leave of absence from October 19, 2017 to November 2,
2017.

        Soon after Charging Party returned to work, in mid-November 2017, Charging Party’s
husband (who was also a Charter employee) mentioned to Human Resources for the first time
that Charging Party needed time during the work day to express breast milk. This was the first
time Charter became aware of any need that Charging Party hadfor such an accommodation, as
Charging Party never raised this issue previously. As Charter was preparing to engage Charging
Party in an interactive process to work out a schedule for expressing breast milk, Charging Party
unfortunately suffered a miscarriage in mid-November. Charter granted Charging Party a leave
of absence from November 22, 2017 until December 31, 2017 as a reasonable accommodation
for her health condition during this time.

        During this leave, on December 12, 2017, Charging Party’s husband raised a concern to
Human Resources that his wife had been subjected to certain unfavorable treatment. The very
next day, Charter reached out to Charging Party to schedule an interview to discuss the concerns
raised by her husband. Charter interviewed Charging Party via telephone. During that interview,
Charging Party alleged: (1) her supervisor made negative comments about Charging Party’s
pregnancy and need to express breast milk, (2) her supervisor refused to change Charging Party’s
schedule to allow her to pick up her child from daycare, and (3) the HR Director was unable to
assist when Charging Party contacted her regarding her morning sickness and need to express
breast milk.

        Charter thoroughly investigated Charging Party’s allegations but ultimately was unable to
substantiate her complaint. Indeed, Charging Party’s supervisor shuffled the schedule to allow
Charging Party to leave work early to pick up her child from daycare on 57% of her shifts, and
allowed her husband to leave work early on the remainder of the shifts. Further, Charging Party
never had a conversation with the HR Director or her supervisor about morning sickness or her
need to express breast milk. The only conversation the HR Director had regarding Charging
Party’s pregnancy was when either Charging Party or her husband asked when Charging Party
would be able to stop working due to her pregnancy; the HR Director responded that this date
would be determined by medical advice and that Charter would need input from Charging



DocID: 4843-8422-0080.2                         2                                           Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 65 of 90

                             ■HUSCH BLACKWELL

Party’s medical provider. Charter informed Charging Party of its determination regarding her
complaint and considered this matter resolved.

       On January 2, 2018, Charging Party returned to work. Human Resources scheduled a
meeting with Charging Party for the morning of January 3, 2018 to discuss her request for
accommodations to express breast milk. Charter met with Charging Party to gather information
regarding her request and Charter developed a proposed plan. Later that day, however, Charging
Party alleged to have twisted her back outside of work. Charter granted her another leave of
absence, beginning on January 3, 2018, to accommodate this alleged injury.

        While Charging Party was on leave, Charter reached out to her to discuss its proposed
accommodations for her expressing breast milk. Charter attempted to schedule a phone call with
Charging Party on January 10, 2018 to discuss these accommodations, but Charging Party asked
if the call could be rescheduled. After a few failed attempts to make contact with Charging Party,
on January 17, 2018, Charter offered her its proposed accommodations via letter and email. First,
Charter offered to reduce her job quota from 6 trouble calls per day to 5 trouble calls per day,
which would offer her an estimated one-hour break in the day at around noon to express breast
milk. Second, Charter offered to build in two 30-minute breaks—one at 10:00 a.m. and one at
2:00 p.m.—for Charging Party to express breast milk. Third, Charter offered to assign work to
Charging Party in locations that were close enough to her home to allow her to go home to pump
during these breaks. Fourth, Charter offered, once Charging Party moved into a new home she
recently had purchased, to schedule her calls to allow her to take breaks at home at 10:00 a.m.,
12:00 p.m., and 2:00 p.m. and also to reserve the nursing room at the Portland facility for
Charging Party during these times.

        Charter did not hear back from Charging Party regarding its proposed accommodations,
so it sent follow-up correspondence to her on January 22, 2018. Charging Party never responded,
however.

        The next time Charter heard from Charging Party was on January 25, 2018, when
Charging Party informed Charter that she was resigning. On January 29, 2018, Charter reached
out to Charging Party to discuss her concerns, ask her to reconsider her resignation, and further
discuss the accommodation process. Shortly thereafter, however, on February 2, 2018, Charging
Party informed Charter that she still intended to resign. Charging Party voluntarily resigned from
Charter on February 8, 2018.

II.      Procedural Background

       During the course of the EEOC’s nearly one-year investigation into Charging Party’s
Charge, Charter has cooperated and has already provided substantial amounts of information to
the EEOC.

         A.        Initial Response to Charge

       On August 5, 2019, Charter submitted a response to Charging Party’s Charge, denying
her discrimination, retaliation, and failure to accommodate claims. Charter explained: (1) it
provided Charging Party with multiple accommodations related to her two pregnancies,

DocID: 4843-8422-0080.2                         3                                          Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 66 of 90
                              ■HUSCH BLACKWELL

including two leaves of absence and a flexible work schedule; (2) Charging Party did not alert
Charter to her alleged needs for the other accommodations mentioned in her Charge until around
December 2017, while Charging Party was on her second pregnancy leave; and (3) after
Charging Party requested these accommodations, Charter promptly engaged in an interactive
process with her and ultimately granted her requests.

         B.        Detailed Statement of Position

       The following week, on August 16, 2019, Charter submitted a more detailed Statement of
Position, thoroughly describing Charging Party’s accommodation requests, Charter’s
engagement in the interactive process, the accommodations offered to Charging Party, Charging
Party’s complaints, Charter’s investigation into those complaints, and Charging Party’s
employment in general.

       In that Statement of Position, Charter made clear that all of Charsine Party’s claims are
time-barred. Even assuming all of the allegedly discriminatory/retaliatory behavior was a
continuous action, the latest date that Charging Party alleges the discrimination took place is
February 18, 2018 (even though she resigned from Charter 10 days earlier). She did not file her
Charge until February 1, 2019—348 days later. Accordingly, Charging Party is precluded from
bringing these claims.

       Further, Charter explained that Charging Party’s claims alleged in the Charge fall within
the scope of Charging Party’s binding, mutual arbitration agreement with Charter, so any
proceeding on the merits or for damages is subject to arbitration.

        With its Statement of Position, Charter also submitted over 50 pages of documentation,
including:

            1.      Charging Party’s mutual arbitration agreement with Charter;

            2.     Charter’s Equal Employment Opportunity Policy Statement;

            3.     Charter’s Code of Conduct;

            4.     Charter’s Accommodation of Disabilities Policy;

            5.     Charging Party’s husband’s email to Charter raising an allegation that his wife
                   was subjected to unfavorable treatment;

            6.     Charging Party’s husband’s request that Charging Party transition to a new team
                   closer to the new home they recently purchased;

            7.     Charter’s email to Charging Party detailing the allegations she raised during her
                   telephone interview;

            8.     Charter’s correspondence offering Charging Party various accommodations for
                   her need to express breast milk;



DocID: 4843-8422-0080.2                             4                                        Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 67 of 90
                              ■HUSCH BLACKWELL

            9.     Charter’s follow-up correspondence to Charging Party regarding its proposed
                   accommodations;

            10.    Charging Party’s resignation letter; and

            11.    Charter’s email correspondence with Charging Party encouraging her to
                   reconsider her resignation and further discuss the accommodation process.

         C.        Response to First Request for Information

       That same day, on August 16, 2019, Charter also provided the EEOC with over 700
vases of information in response to its July 1, 2019 Request for Information, including:

            1.     Charging Party’s entire personnel file;

            2.     Charging Party’s entire medical file;

            3.     Charter’s 2017 Benefits Guide;

            4.     Charter’s Family and Medical LeavePolicy (revised January 1, 2017);

            5.     Charter’s Family and Medical Leave Policy (revised March 15, 2018);

            6.     Charter’s Family and Medical Leave Policy (revised June 1, 2018);

            7.     Charter’s Family and Medical Leave Policy (revised February 1, 2019)

            8.     Charter’s Short-Term Disability Program;

            9.     Charter’s Conflicts Due to Nepotism or Personal Relationship Policy;

            10.    Charter’s Employment of Relatives or Individuals with Close Personal
                   Relationships Policy;

            11.    Charter’s Reasonable Breaks for Nursing Mothers Policy;

            12.    Charter’s Nursing Mother Guidelines;

            13.    Charter’s Accommodation Request Form for Reasonable Break Period for
                   Nursing Mothers;

            14.    Charter’s Paid Parental Leave Policy;

            15.    Charter’s Sick Leave Accrual Policy;

            16.    Charter’s Personal Leave - Unpaid Non-Medical and Family Policy;

            17.    Charter’s Employee Handbook;

            18.    Field Technician I Job Description;

DocID: 4843-8422-0080.2                             5                                     Husch Blackwell LLP
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 68 of 90
                               ■HUSCH BLACKWELL

              19.   Field Technician II Job Description;

            20.     Field Technician III Job Description;

            21.     Field Technician IV Job Description;

            22.     Field Technician V Job Description;

            23.     Field Technician VI Job Description;

            24.     Supervisor, Field Operations Job Description; and

            25.     Supervisor, Technical Service Job Description.

         D.         Response to Second Request for Information

       Less than four weeks later, on September 11, 2019, the EEOC served Charter with a
second Request for Information. On September 26, 2019, in response to this request, Charter
provided the EEOC with unredacted copies of the exhibits to Charter’s August 16, 2019
Statement of Position.

         E.         Response to Third Request for Information

      The following month, on October 28, 2019, the EEOC served Charter with a third
Request for Information. On November 15, 2019, in response to this request, Charter provided
the EEOC with:

                1. Charter’s Reasonable Accommodations Policy;

               2. Charter’s Professional Appearance Policy; and

               3. Charter’s Professional Appearance Guidelines.

         F.         Response to Fourth Request for Information

        Less than a month later, on December 12, 2019, the EEOC served Charter with a fourth
request for information. The next day, on December 13, 2019, in response to this request, Charter
provided the EEOC with the link to Charter’s third-party uniform vendor’s website. The EEOC’s
request also asked for Charging Party’s Sedgwick file, which Charter had already provided to the
EEOC four months prior.

ITT.     Bases to Revoke the Subpoena

      Pursuant to 29 C.F.R. § 1601.16(b), Charter petitions the issuing Director to revoke the
Subpoena based on the objections set forth below.




DocID: 4843-8422-0080.2                              6                                    Husch Blackwell LLP
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 69 of 90
                             HUSCH BLACKWELL

         A.        Paragraph Nos. 1 and 2

       Paragraph Nos. 1 and 2 demand that Charter provide a list, in a sortable Excel file, of all
Field Technicians working in Maine, New Hampshire, Vermont, Massachusetts, Rhode Island,
or Connecticut who, at any time since September 1, 2016, requested a reasonable
accommodation for a disability and/or for pregnancy. For each employee, these paragraphs
demand that Charter provide: (a) last name, (b) first name, (c) sex, (d) address, (e) personal
phone number, (f) position/job title, (g) work location, (h) date of request, (i) work restriction, (j)
whether an accommodation was provided, and (k) a description of the accommodation provided.

        These requests are overbroad, unduly burdensome, not proportional to the needs of the
case, not properly limited in temporal scope, not properly limited in geographic scope; seek
irrelevant information; and seek confidential information regarding individuals who are not
parties to this Charge and who have not consented to the disclosure of this information.

        The EEOC requested this same information in its July 1, 2019 Request for Information,
in its September 11, 2019 Request for Information, and again in its October 28, 2019 Request for
Information. Each time, Charter properly objected to these requests on the bases described
above. Each time, the EEOC refused to reasonably narrow its requests.

                   1.     The Commission’s Demands Are Overbroad, Are Not Properly Limited in
                          Temporal Scope, Are Not Properly Limited in Geosravhic Scope, and
                          Seek Irrelevant Information.

       It is well-established that the EEOC’s investigative authority is not plenary. Unlike the
expansive investigatory powers provided to other federal agencies under various statutes, Title
VII expressly limits the scope of an EEOC investigation to evidence that is “relevant to the
charge under investigation.” E.E.O.C. v. Shell Oil Co., 466 U.S. 54, 68 (1984) (quoting 42
U.S.C. § 2000e-8(a)). This limitation on the EEOC’s power gives effect to Congress’s “desire to
prevent the [EEOC] from exercising unconstrained investigatory authority.” Shell Oil Co., 466
U.S. at 65. “The requirement of relevance ... is designed to cabin the EEOC’s authority and
prevent ‘fishing expeditions.’” E.E.O.C. v. United Air Lines, Inc., 287 F.3d 643, 653 (7th Cir.
2002) (quotingE.E.O.C. v. K-Mart Corp., 694 F.2d 1055, 1066 (6th Cir. 1982)).

        Notably, the EEOC’s own guidelines reflect its understanding that it should not seek
evidence that exceeds the scope of the specific charge allegations. For example, the EEOC’s
Compliance Manual instructs investigators to collect evidence that is both “material to the
complaint” and “relevant to the issue(s) raised in the complaint.” EEOC Compliance Manual,
Development ofImpartial and Appropriate Factual Records, Ch. 6 § VII. Evidence is “material,”
the EEOC explains, “when it relates to one or more of the issues raised in the complaint.” Id.
Evidence is “relevant,” the EEOC continues, “if it tends to prove or disprove a material issue
raised by a complaint.” Id.

         In this case, the EEOC does not explain how the majority of information sought will
assist it with resolving the question of whether Charter properly accommodated Charging Party’s
medical conditions during the year and a half when she was pregnant and/or expressing breast
milk at Charter. First, the EEOC is demanding information during a three-and-a-half year period,

DocID: 4843-8422-0080.2                           7                                            Husch Blackwell LLP
         Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 70 of 90
                             +-SUSCH BLACKWELL

two years of which Charging Party was not even employed by Charter. Second, the EEOC is
demanding information from a six-state resign. During her entire employment with Charter,
Charging Party worked only in Portland, Maine. The managerial and HR personnel involved in
evaluating any accommodation requests of these other employees from irrelevant time frames
and irrelevant geographic areas were not the same individuals involved in evaluating Charging
Party’s requests. Accordingly, Charter objects to the Subpoena’s Paragraphs 1 and 2 on the bases
that they are overbroad, are not properly limited in temporal or geographic scope, and seek
irrelevant information. Charter also reiterates that Charging Party’s claims are time-barred.

                   2.     The Commission’s Demands Are             Unduly Burdensome      and Not
                          Proportional to the Needs of the Case.

       It is well-settled that an EEOC subpoena should not be enforced if it is unduly
burdensome. The EEOC’s Subpoena in this case is unduly burdensome and vastly
disproportionate to the needs of the case. The Subpoena seeks voluminous information relating
to thousands of Charter employees. Retrieving and producing the information requested would
cause significant cost to Charter both financially and administratively, and would disrupt
Charter’s normal business operations.

        Charter employs nearly 100,000 employees. Charter does not have some centralized
database documenting every accommodation request that every employee has ever made. In
order to respond to the EEOC’s Subpoena, Charter would need to pull the complete personnel
and medical files of each and every Field Technician in a six-state region over a three-and-a-
half-year period to determine whether they ever made an accommodation request. As the EEOC
knows from the personnel and medical files of Charging Party that Charter produced in
connection with this Charge, those files often contain several hundred pages of records. Charter
also would need to interview all supervisors and HR personnel responsible for those thousands of
employees to determine whether any verbal accommodation requests were made and to
determine what accommodations ultimately were provided. Charter estimates this process would
take nearly 10 hours per employee. The EEOC’s request is egregiously unreasonable.

        In addition, the Subpoena requires that Charter create electronic databases containing this
information. Charter is under no obligation to create such evidence. Even if it were, reviewing
and coding into electronic format the information gathered from the hard copy documents and
witness interviews would only increase Charter’s time and expense. Accordingly, Charter objects
to the Subpoena’s Paragraphs 1 and 2 as unduly burdensome and disproportionate to the needs of
the case.

                   3-     The Commission Seeks Sensitive. Confidential Information Regarding
                          Potentially Thousands of Charter’s Employees.

        The Subpoena also demands the names, addresses, telephone numbers, and sensitive
medical information of a large number of Charter employees. Producing such information is
inconsistent with Charter’s obligation to protect the privacy of its employees and to take
measures to avoid the threat of identity theft or violation of medical privacy laws. Charter objects
to the Subpoena to the extent it requires Charter to produce such information.



DocID: 4843-8422-0080.2                            8                                         Husch Blackwell LLP
          Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 71 of 90
                            ■HUSCH BLACKWELL

          B.       Paragraph No. 3

         In Paragraph No. 3, the EEOC demands that Charter produce documents concerning
Charter’s “receipt and evaluation of Charging Party’s request for a lifting restriction and
restriction on heights/climbing.” The EEOC already requested this information in its October 28,
2019 Request for Information. And Charter already provided an answer to this request in its
November 15, 2019 response. In that response, Charter explained that Charging Party did not
request a lifting or height restriction, and Charter never evaluated or denied such a request. After
Charging Party verbally expressed some concern about climbing ladders and carrying heavy
equipment, Charter initiated the interactive process. What Charging Party requested as an
accommodation was a leave of absence. Charter granted Charging Party’s request. Accordingly,
there are no documents responsive to the EEOC’s demand.

        The face of the Subpoena makes clear that it is a prerequisite that an employer fail to
comply with previous requests of the EEOC before the agency may serve the employer with a
subpoena. The EEOC’s own guidance further provides that il[i]f an employer refuses to
cooperate with an EEOC investigation, [the] EEOC can issue an administrative subpoena to
obtain documents, testimony or gain access to facilities.” U.S. Equal Employment Opportunity
Commission,       What    you     Can      Expect       After    You     File    a    Charge,
https://www.eeoc.gov/employees/process.cfm (emphasis added).

       Charter did not fail to comply with the EEOC’s previous request for the information
demanded in Paragraph 3. To the contrary, Charter fully complied with this request by
explaining that the documents requested simply do not exist.

IV.       Conclusion

        This Subpoena was issued in connection with a single charge of discrimination filed by a
single employee in Portland, Maine. The EEOC has expanded its investigation of that Charge
into an exhaustive audit of all of Charter’s accommodation practices in a six-state region. Under
these circumstances, the EEOC has not and cannot meet its burden of showing that the
information sought in the Subpoena is “relevant to the charge under investigation” and,
therefore, the Subpoena should be revoked.

         For the foregoing reasons, Charter petitions the issuing Director to revoke the Subpoena
in its entirety.

                                              Sincerely,




DocID: 4843-8422-0080.2                          9                                          Husch Blackwell LLP
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 72 of 90




                                                             □    □
                                                             HI   HI
                                                             [T   cr        For delivery information, visit our website at www.usps.com",.
                                                             ru   ru
                                                             un
                                                             ru
                                                                  i-n
                                                                  ru
                                                                                    OFFICIAL USE
                                                                        Certified Mail Fee
                                                             m    m
                                                             □    □     Extra Services & Fees (check box, add fee as appropriate)
                                                                         O Return Receipt (hardcopy)       $________________
                                                             HI   HI     □ Return Receipt (electronic)          $___________ ~                 Postmark
                                                             n    □      □ Certified Mail Restricted Delivery   $_____ ___________
                                                             □    □           Adult Signature Required          $________________
                                                                                                                                                 Here

                                                             □    □
                                                                         □ Adult Signature Restricted Delivery $
                                                             □    □     Postage
                                                             cr   cr    $
                                                             ru   ru
                                                             ru   ru
                                                             cO   cO    Sent To                                   Feng K. An
                                                             HI   HI                                            Office Director
                                                             □    □ 'Street and A              U.S. Equal Employment Opportunity Commission
                                                                                              Boston Area Office/John F. Kennedy Federal Building
                                                                        City, State, 1                  Government Center, Room 475
                                                                                                              Boston, MA 02203
                                                                        PS Form 3800, April 2015 PSN 7530-02-000-9047




          SENDER: COMPLETE THIS SECTION                                         COMPLETE THIS SECTION ON DELIVERY

          ■ Complete items 1,2, and 3.                                          A. Signature
          ■ Print your name and address on the reverse                          y                                                    □ Agent
            so that we can return the card to you.                                                                                   P Addressee
          ■ Attach this card to the back of the mailpiece,                      B. Received by (Printed Name)                    C. Date of Delivery
            or on the front if space permits.
          1. Article Addressed to:                                           I D. Is delivery address different from item 1? □ Yes
                                                                                    If YES, enter delivery address below:              □ No

                                    Feng K. An
                                  Office Director
                 U.S. Equal Employment Opportunity Commission
                Boston Area Office/John F. Kennedy Federal Building
                          Government Center, Room 475
                                Boston, MA 02203
                                                                             3. Service Type                                □ Priority Mail Express®
                                                                              O Adult Signature                             □ Registered Mail™
                                                                              □ Adult Signature Restricted Delivery         □ Registered Mail Restricted
                                                                             'StfCertified Mail®                              Delivery
                  9590 9402 4492 8248 9980 90                                □ Certified Mail Restricted Delivery           □ Return Receipt for
                                                                              □ Collect on Delivery                           Merchandise
         2. Article Number (Transfer from service label)                      □ Collect on Delivery Restricted Delivery     □ Signature Confirmation™
                                                                               . Insured Mail                               □ Signature Confirmation
             7016 EETD □□□! D3E5 ETID                                          I Insured Mail Restricted Delivery
                                                                            , (over $500)
                                                                                                                              Restricted Delivery


        II PS Form   3811, July 2015 PSN 7530-02-000-9053                                                                Domestic Return Receipt ■,
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 73 of 90




                    EXHIBIT M
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 74 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 75 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 76 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 77 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 78 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 79 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 80 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 81 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 82 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 83 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 84 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 85 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 86 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 87 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 88 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 89 of 90
Case 1:20-mc-91138-FDS Document 1-1 Filed 03/13/20 Page 90 of 90
